Exhibit 99.1 For immediate release October 25, 2007 (publié également en français) Petro-Canada Delivers Solid Quarter; Upstream Production Continues to Grow Highlights · On track to deliver 15% growth in 2007 upstream production as Buzzard reaches plateau production rate · Operational reliability supported solid Downstream results in a less favourable business environment · Edmonton refinery conversion project on track for fourth quarter 2008 startup Calgary – Petro-Canada announced today third quarter operating earnings from continuing operations adjusted for unusual items of $630million ($1.29/share), compared with $564million ($1.13/share) in the third quarter of 2006. Third quarter 2007 cash flow from continuing operating activities before changes in non-cash working capital was $1,229million ($2.52/share), compared with $1,085million ($2.17/share) in the same quarter of last year. Net earnings from continuing operations were $776million ($1.59/share) in the third quarter of 2007, compared with $678million ($1.36/share) in the same period of 2006. Net earnings include unrealized gains or losses on derivative contracts, and gains or losses on foreign currency translation and disposal of assets. “The third quarter was another strong quarter for Petro-Canada and this is shaping up to be a good year for us,” said Ron Brenneman, president and chief executive officer. “We set out this year with a single-minded focus on execution of our business plan and that’s working for us.” Third Quarter Results Three months ended September 30, Nine months ended September30, (millions of Canadian dollars, except per share and share amounts) 2007 2006 2007 2006 Consolidated
